Exhibit 10.5
 
CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***]
AND HAVE BEEN FILED SEPARATELY WITH THE SEC.
 
 
ASSET PURCHASE AGREEMENT
 


 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of June 11, 2013 (the
“Effective Date”), is entered into between BUDERER DRUG COMPANY, INC., an Ohio
corporation (“Buderer”), with a place of business at 633 Hancock Street,
Sandusky, Ohio 44870, and IMPRIMIS PHARMACEUTICALS, INC., a Delaware corporation
(“Imprimis”), with a place of business at 12626 High Bluff Drive, Suite 150, San
Diego, California 92130.  The parties hereby agree as follows:
 
1. Definitions.  For the purposes of this Agreement, the following terms shall
have the respective meanings set forth below and grammatical variations of such
terms shall have corresponding meanings:
 
1.1 “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person.  A Person shall be regarded as in control of another Person
if it owns, or directly or indirectly controls, more than fifty percent (50%) of
the voting stock or other ownership interest of the other Person, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.
 
1.2 “Assets” shall mean, collectively, (a) the Technology; (b) all discoveries,
inventions, technology, compositions, formulations, samples, components,
processes, standards, methods, procedures and techniques relating thereto;
(c) all formulae, data, information, results of experimentation and testing, and
other know-how, whether or not patentable or copyrightable, relating thereto;
(d) all product registrations and applications therefor relating thereto; and
(e) all intellectual property rights and other assets relating thereto.
 
1.3 “Assigned Patent Rights” shall mean, collectively, (a) all patent
applications (including provisional patent applications) in any jurisdiction
that claim the Technology, together with all divisionals, continuations and
continuations-in-part that claim priority to, or common priority with, the
foregoing; (b) all patents issuing therefrom (including utility models and
design patents and certificates of invention), together with all reissues,
renewals, extensions or additions thereof and thereto; and (c) all foreign
counterparts with or to any of the foregoing.
 
1.4 “Contract” or “Contracts” shall mean any mortgage, indenture, lease,
contract, covenant, arrangement, agreement, instrument, commitment, purchase
order or license.
 
1.5 “Development Recovery Amount” shall mean, with respect to any Product, the
fully-burdened costs (determined in accordance with GAAP, consistently applied)
to Imprimis or its Affiliates incurred or accrued in connection with the
research, development, production and regulatory approval of such Product.
 
1.6 “Encumbrance” or “Encumbrances” shall mean any encumbrance, lien, charge,
hypothecation, pledge, mortgage, adverse claim, option, preemptive right, or
other security interest of any nature, or any Contract to create any of the
foregoing entered into by Buderer on or before the Effective Date.
 
1.7 “First Commercial Sale” shall mean, with respect to any Product, the first
sale of such Product after all applicable marketing and pricing approvals (if
any) have been granted by the applicable governing health authority of such
country.
 
1.8 “GAAP” shall mean United States generally accepted accounting principles.
 
1.9 “Knowledge of Buderer” or “Buderer’s Knowledge” shall mean the actual
knowledge of any director, officer, or employee of Buderer and the Knowledge
such individuals would reasonably be expected to obtain in the course of
diligently performing his or her duties for Buderer and/or making a reasonable
inquiry into the matters contemplated by this Agreement.
 
1.10 “Licensee” shall mean a Third Party to whom Imprimis or its Affiliate has
granted a license, immunity or other right under the Assigned Patent Rights to
offer to sell, sell or otherwise commercialize one or more Products, provided
such license has not expired or been terminated.
 
 
1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***]
AND HAVE BEEN FILED SEPARATELY WITH THE SEC.
 
 
1.11 “Net Licensing Revenues” shall mean, with respect to any Product, the
aggregate cash consideration received by Imprimis or its Affiliates in
consideration for the grant by Imprimis or its Affiliates to a Licensee of a
license, immunity or other right under the Assigned Patent Rights to offer to
sell, sell or otherwise commercialize such Product (excluding amounts received
to reimburse Imprimis or its Affiliates for research, development or similar
services conducted for such Product, in reimbursement of patent or other
out-of-pocket expenses relating to such Product, or in consideration for the
purchase of any debt or securities of Imprimis or its Affiliates).
 
1.12 “Net Receipts” shall mean, with respect to any Product, the aggregate of
the Net Sales thereof and Net Licensing Revenues therefrom in excess of the
Development Recovery Amount therefor.
 
1.13 “Net Sales” shall mean, with respect to any Product, the gross sales price
of such Product invoiced by Imprimis and its Affiliates to customers who are not
Affiliates (or are Affiliates but are the end users of such Product), less
(a) credits, allowances, discounts and rebates to, and chargebacks from the
account of, such customers; (b) freight and insurance costs in transporting such
Product; (c) cash, quantity and trade discounts, rebates and other price
reductions for such Product; (d) sales, use, value-added and other direct taxes;
(e) customs duties, tariffs, surcharges and other governmental charges incurred
in exporting or importing such Product; (f) an allowance for uncollectible or
bad debts determined in accordance with generally accepted accounting
principles; and (g) the fully-burdened cost of goods sold determined in
accordance with generally accepted accounting principles.
 
1.14 “Payment Period” shall mean, on a Product-by-Product and country-by-country
basis, the period of time beginning on the date of the First Commercial Sale of
such Product in such country and continuing during the term for which a valid
claim of an issued patent within the Assigned Patent Rights in such country
remains in effect and would be infringed but for rights under the Assigned
Patent Rights by the use, offer for sale, sale or import of such Product in such
country.
 
1.15 “Person” shall mean any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group of any of the foregoing.
 
1.16 “Product” will mean any product, in any form or formulation, comprising any
one or more of (a) injectable pentoxifylline, (b) lyophilized polyphenols, or
(c) tranexamic acid and any antibiotic, in each case for use in the prevention
or treatment of any disease, state or condition in humans, which if made, used,
offered for sale, sold or imported absent rights under the Assigned Patent
Rights would infringe a valid claim of an issued patent within the Assigned
Patent Rights.
 
1.17 “Tax” or “Taxes” shall mean any and all federal, state, local and foreign
taxes, assessments and other governmental charges, duties, impositions and
liabilities, including taxes based upon or measured by gross receipts, income,
profits, sales, use and occupation, and value added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes as well as public imposts, fees and social security charges (including but
not limited to health, unemployment and pension insurance), together with all
interest, penalties and additions imposed with respect to such amounts and any
obligation under any agreement or arrangement with any other Person with respect
to such amounts and including any liability for taxes of a predecessor entity.
 
1.18 “Technology” shall mean, collectively, (a) any product in any form or
formulation comprising any one or more of (i) injectable pentoxifylline,
(ii) lyophilized polyphenols, or (iii) tranexamic acid and any antibiotic; and
(b) all methods of manufacture and use of the foregoing.
 
1.19 “Third Party” shall mean any Person other than Imprimis, Buderer or their
respective Affiliates.
 
2. Purchase and Sale of the Assets.
 
2.1 Assets.  Subject to the terms and conditions of this Agreement, Imprimis
hereby agrees to purchase from Buderer, and Buderer hereby agrees to sell,
convey, transfer and assign to Imprimis, on the Effective Date, all of Buderer’s
right, title and interest in and to the Assets.  Concurrently with the execution
of this Agreement, Buderer shall deliver all required consents to Material
Contracts (as defined below) as set forth on Schedule 3.7 hereof.  To the extent
necessary to comply with applicable privacy laws, Buderer shall have the right
to redact patient identifying information from any data or information
transferred to Imprimis.
 
 
2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***]
AND HAVE BEEN FILED SEPARATELY WITH THE SEC.
 
 
2.2 No Assumption of Liabilities.  Imprimis shall not be obligated to assume or
perform and is not assuming or performing any liabilities or obligations of
Buderer which relate to Buderer’s ownership of the Assets prior to the Effective
Date or otherwise, whether known or unknown, fixed or contingent, certain or
uncertain, and regardless of when they are or were asserted, and Buderer shall
remain responsible for and shall promptly pay such liabilities.
 
2.3 Transfer Documents.  On the Effective Date, the sale, conveyance, transfer
and assignment of the Assets from Buderer to Imprimis in accordance with this
Agreement will be further evidenced by execution by the parties of such bills of
sale, assignments or other title transfer documents and instruments as
reasonably requested by Imprimis.
 
2.4 Consideration.  The consideration for the sale to Imprimis of the Assets
under this Agreement shall consist of the following (collectively, the “Purchase
Price”):
 
2.4.1 [***], payable within thirty (30) days after Imprimis, its Affiliate or
Licensee files the first Investigational New Drug application with the United
States Food and Drug Administration for the first Product;
 
2.4.2 [***], payable within thirty (30) days after the date of the issuance of
the first patent in the United States within the Assigned Patent Rights; and
 
2.4.3 the Net Sales Payment Consideration (as defined below).
 
2.5 Allocation of Purchase Price.  The Purchase Price shall be allocated, if an
allocation is required, by Imprimis within sixty (60) days following a
determination that such allocation is required.  After the Effective Date,
Imprimis and Buderer shall make consistent use of any allocation required under
Section 1060 of the Internal Revenue Code for all Tax purposes and in all
filings, declarations and reports with the Internal Revenue Service or any other
applicable taxing authority in respect thereof.  In any and all actions, suits,
proceedings, arbitration, or governmental or regulatory investigations or audits
related to the determination of any Tax, neither Imprimis nor Buderer shall
contend or represent that such allocation is not a correct allocation.
 
3. Representations and Warranties of Buderer.  Buderer hereby represents and
warrants to Imprimis, except as indicated on the disclosure schedules attached
to this Agreement, as follows:
 
3.1 Authority and Binding Effect.  Buderer has the full power and authority to
execute and deliver this Agreement and the other documents and instruments
contemplated hereby.  This Agreement and the other documents and instruments
contemplated hereby, and the consummation by Buderer of its obligations
contained herein and therein, have been duly authorized by all necessary actions
of Buderer, and this Agreement and the other documents and instruments
contemplated hereby have been duly executed and delivered by Buderer.  This
Agreement and the other documents and instruments contemplated hereby are valid
and binding agreements of Buderer, enforceable against Buderer in accordance
with their respective terms.
 
3.2 Organization and Standing.  Buderer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Ohio.  Buderer is
qualified to do business in each jurisdiction where such qualification is
necessary.  Buderer has the requisite corporate power and authority to conduct
its business as now conducted, to own the Assets and to use such Assets in the
conduct of its business.
 
3.3 Intellectual Property.
 
3.3.1 There exist no Assigned Patent Rights as of the Effective Date.
 
3.3.2 Buderer has good and marketable title to each of the Assets, and each of
the Assets is held or controlled by Buderer free and clear of any Encumbrances
(including without limitation any distribution rights and royalty rights).  All
Assets and Assigned Patent Rights and will be fully transferable, alienable or
licensable by Imprimis without restriction and without payment of any kind to
any Third Party.
 
3.3.3 All Assets are currently in compliance with applicable legal requirements
(including payment of filing, examination and maintenance fees and proofs of
use), and are not subject to any unpaid maintenance fees or taxes or actions
falling due within ten (10) days after the Effective Date.
 
 
3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***]
AND HAVE BEEN FILED SEPARATELY WITH THE SEC.
 
 
3.3.4 To the extent that any Assets or Assigned Patent Rights were originally
owned or created by or for any Person other than Buderer, (a) Buderer has
obtained or will procure the complete, unencumbered and unrestricted right to
effect the transfer of the Assets or Assigned Patent Rights from Buderer to
Imprimis and confirms that such transfer does not violate any such right to
transfer; (b) no Third Parties have retained or otherwise have any rights or
licenses with respect to the Assets and Assigned Patent Rights; and (iv) to the
Knowledge of Buderer, no valid basis exists for any such Person to challenge or
object to this Agreement or the transactions contemplated herein.
 
3.3.5 To Buderer’s Knowledge, Buderer has not transferred ownership of, or
granted any license of or right to use, or authorized the retention of any
rights to use, to any Person any Assets or Assigned Patent Rights.
 
3.3.6 To Buderer’s Knowledge, Buderer is not required to make or accrue any
royalty, milestone or other similar payment to any Third Party in connection
with any of the Assets.
 
3.3.7 To Buderer’s Knowledge, none of the Assets transferred hereunder infringe
upon or misappropriate the intellectual property of any Third Party.
 
3.4 Conflicts; Consents.  The execution and delivery by Buderer of this
Agreement, and the consummation of the transactions contemplated hereby, will
not conflict with (i) any provision of the certificate of incorporation or
bylaws of Buderer, each as amended to date; (ii) Contracts to which Buderer or
any of its properties or assets (including intangible assets) is subject; or
(iii) any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Buderer or any of its properties or assets (tangible and
intangible).  It is not necessary for Buderer to take any action or to obtain
any approval, consent or release by or from any Third Party, governmental or
other, to enable Buderer to enter into or perform its obligations under this
Agreement.
 
3.5 Litigation and Proceedings.  There is no claim, action, suit, proceeding or
investigation (or any counter or cross-claim in an action brought by or on
behalf of Buderer), whether at law or in equity, or before or by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind, that is pending or,
to Imprimis’ Knowledge, threatened, against Imprimis, which (i) could reasonably
be expected to adversely affect Buderer’s ability to perform its obligations
under this Agreement or complete any of the transactions contemplated hereby; or
(ii) involves the possibility of any judgment or liability, or which may become
a claim, against the Assets, Imprimis or its business.  Buderer is not subject
to any judgment, order, writ, injunction, decree or award of any court,
arbitrator or governmental department, commission, board, bureau, agency or
instrumentality having jurisdiction over Imprimis or any of the Assets that
affects, involves or relates to the Assets.
 
3.6 Compliance with Law/Permits. Buderer is in compliance with all, and is not
in violation of any, law, ordinance, order, decree, rule or regulation of any
governmental agency or authority, the violation of or noncompliance with which
could have a material adverse effect on Buderer.  No unresolved (i) charges of
violations of laws or regulations relating to Buderer’s business have been made
or threatened; (ii) proceedings or investigations relating to Buderer’s business
are pending or have been threatened; and (iii) citations or notices of
deficiency have been issued or have been threatened, against Buderer relating to
or arising out of its business by any governmental authorities.
 
3.7 Contracts.  Schedule 3.7 lists the Contracts to which Buderer is a party as
of the date hereof which arise out of or relate to the Assets by which any of
the Assets are currently bound (the “Material Contracts”).  Buderer is not in
violation of or in default under (nor is there existing conditions which with
the passage of time either giving of notice or both would cause such a violation
or default under) any such Material Contract.  Each such Material Contract is in
full force and effect, and has a legal, valid and binding obligation Buderer,
and to Knowledge of Buderer, each of the other parties thereto, enforcefull in
accordance with its terms.  Buderer has not received notice that it is in
violation or breach of or in default under any such Material Contract.  Except
as set forth on Schedule 3.7, no such Material Contract has a provision that
would require consent, notice or the payment of money or transfer of property as
a result of the transactions contemplated herein.
 
3.8 Full Disclosure.  The representations and warranties made by Buderer in this
Agreement and the schedules to be delivered pursuant to this Agreement do not
contain any untrue statement of material fact or admit to state a material fact
necessary to make any of them in the light of the circumstances in which they
were made, not misleading.
 
3.9 No Broker.  Buderer has not retained or used the services of an agent,
finder, or broker in connection with the transactions contemplated by this
Agreement
 
4. Representations and Warranties of Imprimis.  Imprimis represents and warrants
to Buderer as follows:
 
4.1 Authority and Binding Effect.  Imprimis has the full corporate power and
authority to execute and deliver this Agreement and the other documents and
instruments contemplated hereby.  This Agreement and the other documents and
instruments contemplated hereby, and the consummation by Imprimis of its
obligations contained herein and therein, have been duly authorized by all
necessary corporate actions of Imprimis, and this Agreement and the other
documents and instruments contemplated hereby have been duly executed and
delivered by Imprimis.  This Agreement and the other documents and instruments
contemplated hereby t are valid and binding agreements of Imprimis, enforceable
against Imprimis in accordance with their respective terms.
 
 
4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***]
AND HAVE BEEN FILED SEPARATELY WITH THE SEC.
 
 
4.2 Organization and Standing.  Imprimis is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and Imprimis is qualified to do business in each jurisdiction where such
qualification is necessary and where the failure to be so qualified would have a
material adverse effect on Imprimis.  Imprimis has the requisite corporate power
and authority to conduct its business as now conducted.
 
4.3 Conflicts; Consents.  The execution and delivery by Imprimis of this
Agreement, and the consummation of the transactions contemplated hereby, will
not give rise to a Conflict with respect to (i) any provision of the certificate
of incorporation or bylaws of Imprimis, each as amended to date; (ii) Contracts
to which Imprimis or any of its properties or assets (including intangible
assets) is subject; or (iii) any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Imprimis or any of its properties or
assets (tangible and intangible), except in any such case where it would not
have a material adverse effect on Buderer’s rights under the Assets.  It is not
necessary for Imprimis to take any action or to obtain any approval, consent, or
release by or from any Third Party, governmental or other, to enable Imprimis to
enter into or perform its obligations under this Agreement.
 
4.4 Compliance with Law/Permits.  Imprimis is in compliance with all, and is not
in violation of any, law, ordinance, order, decree, rule or regulation of any
governmental agency or authority, the violation of or noncompliance with which
could have a material adverse effect on Imprimis.  No unresolved (i) charges of
violations of laws or regulations relating to Imprimis’ business have been made
or threatened; (ii) proceedings or investigations relating to Imprimis’ business
are pending or have been threatened; and (iii) citations or notices of
deficiency have been issued or have been threatened, against Imprimis relating
to or arising out of its business by any governmental authorities, which have
had or could reasonably be expected to have, individually or in the aggregate, a
material adverse effect on Imprimis.
 
4.5 No Broker.  Imprimis has not retained or used the services of an agent,
finder, or broker in connection with the transactions contemplated by this
Agreement.
 
5. Net Sales Payments.
 
5.1 Net Sales Payment Amounts.
 
5.1.1 Net Sales Payment Consideration.  Subject to the provisions in this
Section 5.1 and Section 5.2, on a Product-by-Product and country-by-country
basis, Imprimis shall pay to Buderer, on a quarterly basis, [***] of Net
Receipts of any Product during the applicable Payment Period (the “Net Sales
Payment Consideration”).
 
5.1.2 Third Party Royalties.  If Imprimis, its Licensees or their respective
Affiliates is required to pay royalties to any Third Party in order to make,
have made, use, sell, offer to sale or import any Product, then Imprimis shall
have the right to credit [***] of such Third Party royalty payments against the
Net Sales Payment Consideration owing to Buderer under Section 5.1.1 with
respect to sales of such Product; provided, however, that Imprimis shall not
reduce the amount of the royalties paid to Buderer under Section 5.1.1 by reason
of this Section 5.1.2, with respect to sales of such Product for any period, to
less than [***] of Net Receipts of such Product for such period.
 
5.1.3 Combination/Bundled Products.  In the event that a Product is sold by
Imprimis, its Licensees or their respective Affiliates in combination with one
or more products which is itself not a Product, then Net Sales shall be
calculated by multiplying the sales price of such combination sale by the
fraction A/(A+B) where A is the fair market value of the Product(s) and B is the
fair market value of the other product(s) in the combination sale, each as
reasonably determined by Imprimis.
 
5.2 Reports and Net Sales Payments.  Within sixty (60) days after the end of
each calendar quarter during the applicable Payment Period, Imprimis will
deliver to Buderer a report setting forth for such calendar quarter (a) the
calculation of the applicable Net Sales Payment Consideration; (b) the payments
due under this Agreement for the sale of each Product; and (c) the applicable
exchange rate as determined below.  Imprimis will remit the total payments due
for the sale of Products during such calendar quarter at the time such report is
made.  No such reports or payments will be due for any Product before the First
Commercial Sale of such Product.  With respect to Net Receipts received in
United States dollars, all amounts shall be expressed in United States
dollars.  With respect to Net Receipts received in a currency other than United
States dollars, all amounts shall be expressed both in the currency in which the
amount is invoiced (or received as applicable) and in the United States dollar
equivalent.  The United States dollar equivalent shall be calculated using the
average of the exchange rate (local currency per US$1) published in The Wall
Street Journal, Western Edition, under the heading “Currency Trading” on the
last business day of each month during the applicable calendar quarter.
 
5.3 Payment Provisions.
 
5.3.1 Payment Terms.  The Net Sales Payment Consideration shown to have accrued
by each report provided for under Section 5.2 shall be due on the date such
report is due.  Payment of Net Sales Payment Consideration in whole or in part
may be made in advance of such due date.
 
 
5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***]
AND HAVE BEEN FILED SEPARATELY WITH THE SEC.
 
 
5.3.2 Exchange Control.  If at any time legal restrictions prevent the prompt
remittance of part or all Net Sales Payment Consideration with respect to any
country in where a Product is sold, Imprimis shall have the right, in its sole
discretion, to make such payments by depositing the amount thereof in local
currency to Buderer’s account in a bank or other depository institution in such
country.  If the payment rate specified in this Agreement should exceed the
permissible rate established in any country, the payment rate for sales in such
country shall be adjusted to the highest legally permissible or
government-approved rate.
 
5.3.3 Withholding Taxes.  Imprimis shall be entitled to deduct the amount of any
withholding taxes, value-added taxes or other taxes, levies or charges with
respect to such amounts, other than United States taxes, payable by Imprimis,
its Licensees or their respective Affiliates, or any taxes required to be
withheld by Imprimis, its Licensees or their respective Affiliates, to the
extent Imprimis, its Licensees or their respective Affiliates pay to the
appropriate governmental authority on behalf of Buderer such taxes, levies or
charges.  Imprimis shall use reasonable efforts to minimize any such taxes,
levies or charges required to be withheld on behalf of Buderer by Imprimis, its
Licensees or their respective Affiliates.  Imprimis promptly shall deliver to
Buderer proof of payment of all such taxes, levies and other charges, together
with copies of all communications from or with such governmental authority with
respect thereto.
 
5.4 Audits.  Upon the written request of Buderer and not more than once in each
calendar year, Imprimis shall permit an independent certified public accounting
firm of nationally recognized standing selected by Buderer and reasonably
acceptable to Imprimis, at Buderer’s expense, to have access during normal
business hours to such of the financial records of Imprimis as may be reasonably
necessary to verify the accuracy of the Net Sales Payment Consideration reports
hereunder for the eight (8) calendar quarters immediately prior to the date of
such request (other than records for which Buderer has already conducted an
audit under this Section.  If such accounting firm concludes that additional
amounts were owed during the audited period, Imprimis shall pay such additional
amounts within thirty (30) days after the date Buderer delivers to Imprimis such
accounting firm’s written report so concluding.  The fees charged by such
accounting firm shall be paid by Buderer; provided, however, if the audit
discloses that the Net Sales Payment Consideration payable by Imprimis for such
period are more than one hundred ten percent (110%) of the Net Sales Payment
Consideration actually paid for such period, then Imprimis shall pay the
reasonable fees and expenses charged by such accounting firm.  Buderer shall
cause its accounting firm to retain all financial information subject to review
under this Section 5.4 in strict confidence; provided, however, that Imprimis
shall have the right to require that such accounting firm, prior to conducting
such audit, enter into an appropriate non-disclosure agreement with Imprimis
regarding such financial information.  The accounting firm shall disclose to
Buderer only whether the reports are correct or not and the amount of any
discrepancy.  No other information shall be shared.  Buderer shall treat all
such financial information as Imprimis’ confidential information, and shall not
disclose such financial information to any Third Party or use it for any purpose
other than as specified in this Section 5.4.
 
6. Post-Effective Date Covenants.
 
6.1 Imprimis Diligence.
 
6.1.1 Imprimis shall use commercially reasonable efforts (whether alone or with
or through its Licensees and its or their respective Affiliates) to research,
develop and commercialize a Product in major markets.
 
6.1.2 Imprimis shall control, at its sole expense, the preparation, filing,
prosecution, maintenance and enforcement of the Assigned Patent Rights
consistent with prudent business practices, and shall consider in good faith the
interests of Buderer.
 
6.2 Buderer Covenants.
 
6.2.1 Buderer shall transfer to Imprimis all documents and information
comprising the Assets within thirty (30) days after the Effective Date.
 
6.2.2 During the term of the Agreement, Imprimis shall have the first right (at
its sole option in its sole discretion) to acquire each new product and
technology opportunity of Buderer or its Affiliates pursuant to a transaction
with substantially the same structure as this Agreement.
 
6.3 Further Assurances.  Buderer shall provide all cooperation reasonably
requested by Imprimis in connection with any effort by Imprimis to establish,
perfect, defend, or enforce its rights in or to the Assets (including the
Assigned Patent Rights).  Such cooperation shall include, without limitation,
(i) executing further consistent assignments, transfers, licenses, and releases,
and (ii) providing data and information, consulting with Imprimis and executing
and delivering any documents and instruments regarding the preparation and
prosecution of the Assigned Patent Rights.  In addition, to the extent Buderer
cannot transfer and assign any of the Assigned Patent Rights, or any portion
thereof, as of the Effective Date, then Buderer will assign and transfer the
same at the first opportunity to do so.  To the extent further transfer or
assignment of any patents rights is required and Buderer has not, within fifteen
(15) days after the delivery of such assignment to Buderer, (a) executed and
returned to Imprimis the form of assignment reasonably requested by Imprimis, or
(b) delivered to Imprimis a written objection to Imprimis’ request, then Buderer
hereby irrevocably appoints Imprimis as its attorney-in-fact with the right,
authority, and ability to execute and enter into such assignment on behalf of
Buderer.  Buderer stipulates and agrees that such appointment is a right coupled
with an interest and will survive the incapacity or unavailability of Buderer at
any future time.  To the extent that any of the Assigned Patent Rights cannot be
assigned and transferred by Buderer, then Buderer hereby grants Imprimis an
irrevocable, worldwide, fully-paid up, royalty-free, exclusive license, with the
right to sublicense through multiple tiers, under the Assigned Patent Rights for
all purposes.
 
 
6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***]
AND HAVE BEEN FILED SEPARATELY WITH THE SEC.
 
 
7. Indemnification.
 
7.1 Indemnification of Imprimis.  Subject to the provisions of this Section 7,
Buderer shall indemnify, defend and hold harmless Imprimis, its officers,
directors, affiliates, agents, stockholders and representatives (collectively,
the “Imprimis Indemnitees”), from and against any and all damage, loss,
liability and expense (including without limitation reasonable expenses of
investigation and reasonable attorneys’ and consultants’ fees and expenses in
connection with any action, suit or proceeding or settlement of any of the
foregoing) (collectively, “Losses”) incurred or suffered by a Imprimis
Indemnitee arising out of:
 
7.1.1 any breach of the representations and warranties of Buderer set forth in
this Agreement;
 
7.1.2 any breach of any covenant or agreement of Buderer set forth in this
Agreement or in any certificate, instrument, or other document delivered
pursuant to this Agreement; and
 
7.1.3 the ownership or operation of the Assets prior to the Effective Date or
any liability or obligation whatsoever of Buderer.
 
7.2 Indemnification of Buderer.  Subject to the provisions of this Section 7,
Imprimis shall indemnify and hold harmless Buderer, its officers, directors,
affiliates, agents, stockholders and representatives (collectively, the “Buderer
Indemnitees”), from and against any and all Losses incurred or suffered by a
Buderer Indemnitee arising out of:
 
7.2.1 any breach of the representations and warranties of Imprimis set forth in
this Agreement;
 
7.2.2 any breach of any covenant or agreement of Imprimis set forth in this
Agreement or in any certificate, instrument, or other document delivered
pursuant to this Agreement;
 
7.2.3 the ownership or operation of the Assets after the Effective Date or the
manufacture, use, or sale of Product solely by Imprimis, its Licensees or their
respective Affiliates or use of Product by their customers.
 
7.3 Offset.  Imprimis may offset against the Net Sales Payment Consideration or
any other amounts due Buderer from Imprimis, any amounts owed to Imprimis for
indemnification under Section 7.1.  The exercise of such offset by Imprimis in
good faith, whether or not ultimately determined to be justified, will not
constitute an event of default hereunder.  Neither the exercise nor the failure
to exercise, any such right of offset will constitute an election of remedies or
limit Imprimis in any manner in the enforcement of any other remedies that may
be available to it.
 
7.4 Procedure.  A party seeking indemnification (the “Indemnitee”) will promptly
notify the other party (the “Indemnifying Party”) in writing of a claim or suit;
provided that an Indemnitee’s failure to give such notice or delay in giving
such notice will not affect such Indemnitee’s right to indemnification under
this Section 7 except to the extent that the Indemnifying Party has been
prejudiced by such failure or delay.  Imprimis shall have the right to control
the defense of all indemnification claims hereunder.  Buderer shall have the
right to participate at its own expense in the claim or suit with counsel of its
own choosing.  Imprimis will consult with the Indemnitee in good faith with
respect to all non-privileged aspects of the defense strategy.  Buderer will
cooperate with the Imprimis as reasonably requested, at the Buderer’s sole cost
and expense.  Imprimis will not settle any claim or suit with respect to which
Buderer is the Indemnifying Party without Buderer’s prior written consent, which
consent shall not be unreasonably withheld.
 
8. Term and Termination.
 
8.1 Term.  The term of this Agreement shall continue until expiration of all
payment obligations hereunder.
 
8.2 Termination.
 
8.2.1 Imprimis shall have the right to terminate this Agreement at its option in
its sole discretion upon written notice to Buderer.
 
8.2.2 If Imprimis, its Licensee or their respective Affiliates fails to file an
Investigational New Drug Application in the United States for a Product before
the fifth anniversary of the Effective Date, then (unless the parties otherwise
mutually agree in writing) Buderer shall have the right, at its option and as
its sole remedy, to terminate the Agreement.
 
8.2.3 In the event of the termination of this Agreement in accordance with this
Section 8.2, Imprimis shall re-assign to Buderer the Technology and the other
Assets.
 
 
7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***]
AND HAVE BEEN FILED SEPARATELY WITH THE SEC.
 
 
9. Miscellaneous.
 
9.1 Public Announcements.  Neither party shall make any public announcements
concerning matters concerning this Agreement or the negotiation thereof without
the prior written consent of the other party unless such disclosure is required
by law, in which case the announcing party shall provide the other party with
reasonable notice of such disclosure.
 
9.2 Assignment.  Neither party shall assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that a party may, without such consent, assign this Agreement and its
rights and obligations hereunder (a) to any Affiliate, or (b) in connection with
the transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction.  Any permitted assignee shall assume all
obligations of its assignor under this Agreement.  Any purported assignment in
violation of this Section 9.2 shall be void.
 
9.3 Confidentiality.  Each party hereby agrees, and agrees to cause its
stockholders, members, and representatives, to keep the terms of this Agreement
confidential and, without limiting its other obligations hereunder, will treat
and safeguard such terms with the same degree of care with which it treats its
own confidential information (but in no less a reasonable degree of care) and to
limit access to such terms to such employees, consultants, representatives and
professional advisors of such party who reasonably require such access in
connection with the activities contemplated by this Agreement or otherwise to
administer the terms of this Agreement.  To the extent practicable, in the event
that a party is required to disclose such terms pursuant to any law, regulation,
or judicial or administrative directive, such party will promptly notify the
other party in order to allow the other party a reasonable period of time to
obtain protective or confidential treatment of such terms before they are
disclosed.  Either party may disclose the terms of this Agreement (i) to the
extent required, in the reasonable opinion of such party’s legal counsel, to
comply with applicable laws, including, without limitation, the rules and
regulations promulgated by the United States Securities and Exchange Commission;
and (ii) in connection with a prospective acquisition, merger, financing, or
license for such party, to prospective acquirers or merger candidates or to
existing or potential investors or licensees; provided that prior to such
disclosure each such candidate or investor will agree to be bound by obligations
of confidentiality and non-use at least equivalent in scope to those set forth
in this Section 9.3.  Each party acknowledges that it will be impossible to
measure in money the damage to the other party if such party fails to comply
with the obligations imposed by this Section 9.3, and that, in the event of any
such failure, the non-disclosing party may not have an adequate remedy at law or
in damages.  Accordingly, each party agrees that injunctive relief or other
equitable remedy, in addition to remedies at law or damages, is an appropriate
remedy for any such failure and will not oppose the granting of such relief on
the basis that the disclosing party has an adequate remedy at law.  Each party
agrees that it will not seek, and agrees to waive any requirement for, the
securing or posting of a bond in connection with the non-disclosing party
seeking or obtaining such equitable relief.
 
9.4 Severability.  Any provision of this Agreement which is illegal, invalid or
unenforceable shall be ineffective to the extent of such illegality, invalidity
or unenforceability, without affecting in any way the remaining provisions
hereof.
 
9.5 Governing Law; Exclusive Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
regard to the conflicts of law principles thereof. Each of the parties hereto
irrevocably consents to the exclusive jurisdiction and venue of any federal
court located in the Southern District of the State of California or state court
in San Diego, California having jurisdiction, in connection with any matter
based upon or arising out of this Agreement or the matters contemplated herein,
agrees that process may be served upon them in any manner authorized by laws of
the State of California for such persons and waives and covenants not to assert
or plead any objection which they might otherwise have to such jurisdiction,
venue and such process.
 
9.6 Entire Agreement; Amendment.  This Agreement, and each additional agreement
and document to be executed and delivered pursuant hereto, constitute all of the
agreements of the parties with respect to, and supersede all prior agreements
and understandings relating to the subject matter of, this Agreement or the
transactions contemplated by this Agreement.  This Agreement may not be modified
or amended except by a written instrument specifically referring to this
Agreement signed by the parties hereto.
 
9.7 Waiver.  No waiver by one party of the other party’s obligations, or of any
breach or default hereunder by any other party, shall be valid or effective,
unless such waiver is set forth in writing and is signed by the party giving
such waiver; and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or similar nature or any other breach or default
by such other party.
 
9.8 Notices.  Any consent, notice or report required or permitted to be given or
made under this Agreement by a party to the other party shall be in writing,
delivered by any lawful means to such other party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor and (except as otherwise provided in this Agreement)
shall be effective upon receipt by the addressee.
 
If to Buderer:                        Buderer Drug Company, Inc.
633 Hancock Street
Sandusky, Ohio 44870
Attention:  Matthew Buderer


If to Imprimis:                        Imprimis Pharmaceuticals, Inc.
12626 High Bluff Drive, Suite 150
San Diego, California 92130
Attention:  Chief Executive Officer


9.9 Counterparts.  This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
[Remainder of Page Intentionally Left Blank]



 
8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [***]
AND HAVE BEEN FILED SEPARATELY WITH THE SEC.
 
 
IN WITNESS WHEREOF, each of Imprimis and Buderer has caused a duly authorized
representative to execute this Asset Purchase Agreement on the date first
written above.
 
BUDERER DRUG COMPANY, INC.
     
By:        /s/ Matthew J. Buderer
  Name:   Matthew J. Buderer   Title:     Vice President      
IMPRIMIS PHARMACEUTICALS, INC.
     
By:        /s/ Mark L. Baum
  Name:    Mark L. Baum  
Title:     Chief Executive Officer
 



 




[Signature Page to Asset Purchase Agreement]